Citation Nr: 1527954	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as high blood pressure).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a lung disorder.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1980 to November 1980 and from February 2003 to March 2004.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Based on the statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a nervous condition has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record suggests the Veteran's VA treatment records are incomplete.  Moreover, the record shows that the AOJ sought verification of the Veteran's periods of service, including ACDUTRA dates.  See April 2010 letter.  However, it appears this aspect of the development was not completed.  For example, the record indicates the Veteran was on ACDUTRA at the time of his training accident in July 1992, yet there are no records verifying this period of service.  See July 1992 DA Form 2173.  Additionally, the October 2010 Formal Finding of Unavailability listed the incorrect claim number for the Veteran, which raises the question of whether this development properly occurred.  Therefore, on remand, another attempt must be made to obtain the Veteran's service treatment and personnel records and verify all dates of ACDUTRA and INACDUTRA.  If additional relevant service treatment records are obtained, any necessary development related to the claims should be conducted, including scheduling new VA examinations.

Additionally, the Veteran's May 2012 VA Form 9 indicated that he may receive Social Security Administration (SSA) benefits.  The Veteran stated that he was receiving money from "social security," but he did not specify the nature of the benefits.  If the Veteran has received disability compensation benefits from SSA for the same disability or disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating these claims.  Based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate any SSA records.  

With regard to the Veteran's lung disorder claim, he was afforded a VA examination in April 2010.  The examiner noted that the Veteran was unable to perform pulmonary function testing (PFT), but did not specify whether the Veteran was unwilling or physically unable to do so.  The examiner deferred rendering a diagnosis due to the lack of PFT results.  See April 2010 examination report, pg. 18.  The AOJ sought an addendum opinion from the examiner as to a diagnosis.  The examiner stated that further evaluation and diagnosis could not be given without the PFT results, and that he could not resolve the issue without resort to mere speculation.  Given the Veteran's reports of shortness of breath during the night and on exertion, the Board finds that a remand for a new examination is necessary.  The Board stresses to the Veteran that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Lastly, the Board notes that several documents in the electronic record are written in Spanish and have not been translated into English.  These documents, which have been identified with the "Deferral" bookmark, should be translated into English prior to adjudicating the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his service with the Army and Army National Guard from all appropriate sources, including but not limited to the Veteran's unit and the National Personnel Records Center (NPRC) or the Records Management Center (RMC) as well as any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the electronic file.

2.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  All efforts to obtain these records should be fully documented.

3.  Request from the Veteran whether he is in receipt of Social Security Administration (SSA) disability benefits.  If he is in receipt of SSA disability benefits, obtain all relevant records.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2014) and an opportunity to respond.

4.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed lung disorder.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung disorder is related to active service, to include the July 1992 inhalation injury.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's in-service and post-service symptoms.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

6.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted, including providing new VA examinations for the Veteran's claimed hypertension and acquired psychiatric disorders if warranted based on the addition of relevant service treatment records, and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

